Citation Nr: 1722521	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO. 13-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus claimed due to exposure to herbicide agents.

2. Entitlement to service connection for prostate cancer claimed due to exposure to herbicide agents.

3. Entitlement to service connection for erectile dysfunction claimed as secondary to diabetes mellitus and/or prostate cancer.

4. Entitlement to service connection for hypertension claimed as secondary to diabetes mellitus.

5. Entitlement to service connection for arthritis of the hands and back, claimed due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from October 1966 to September 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2017 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a September 2012 rating decision of the RO in Houston, Texas.

In April 2014, the Veteran presented testimony at a hearing before RO personnel. In March 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

In an April 2016 decision, the Board denied these issues. The Veteran appealed the Board's decision to the Veterans Court. In a January 2017 Order, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's April 2016 decision and remanded these issues to the Board for additional development consistent with the Joint Motion.



FINDINGS OF FACT

1. The Veteran had no service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; and he was not actually exposed to herbicide agents during his service.

2. Diabetes mellitus is not related to service and did not become manifest to a degree of 10 percent or more within one year of service.

3. Prostate cancer is not related to service.

4. Erectile dysfunction is not related to service or to any service-connected disability.

5. Hypertension is not related to service or to any service-connected disability; hypertension did not become manifest to a degree of 10 percent or more within one year of service.

6. Arthritis of the hands and back is not related to service and did not become manifest to a degree of 10 percent or more within one year of service.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. Prostate cancer was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3. Erectile dysfunction was not incurred in service and is not proximately due to or a result of service-connected disabilities. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4. Hypertension was not incurred in service and is not presumed to have been incurred in service; hypertension is not proximately due to or a result of service-connected disabilities. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5. Arthritis of the hands and back was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis, hypertension, and diabetes mellitus are included among the enumerated chronic diseases. However, erectile dysfunction and prostate cancer are not included. 

Arthritis is primarily rated on the basis of limitation of motion. Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more. Alternatively, in the case of degenerative arthritis (hypertrophic or osteo-arthritis) or arthritis due to trauma, there must be painful motion accompanied by X-ray evidence of arthritis. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).

In order for lumbar spine arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) forward flexion of the thoracolumbar spine is limited to 85 degrees, or (2) that combined range of motion of the thoracolumbar spine is limited to 235 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2016).

In order for arthritis of the hands to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) there is such limited motion of a single digit or group of digits so as to warrant a compensable rating under Diagnostic Codes 5216-5230, or (2) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion." See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2016).

In order for hypertension to have become manifest to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 or more; or, that systolic pressure is 160 or more; or, that there is a history of diastolic pressure predominantly 100 or more and that continuous medication for control is required. See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

For VA rating purposes, hypertension means that diastolic blood pressure is predominately 90 mm. or greater; isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016). Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

In order for diabetes mellitus to have become manifest to a degree of 10 percent, there must be a diagnosis of the disease and evidence to substantiate that treatment and control of the disease requires a restricted diet. See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

VA has established a presumption of exposure to herbicide agents applicable to veterans who served in the Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service. 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

In order to be entitled to the presumption of exposure to herbicide agents, a claimant must have been present within the land borders of Vietnam at some point in the course of his duty. Haas v. Peake, 525 F.3d 1168, 1172 (2008). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), and prostate cancer shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied. While ischemic heart disease is also included, that term does not include hypertension. 38 C.F.R. § 3.309(e).

The herbicide-presumptive diseases shall have become manifest to a degree of 10 percent or more at any time after service. 38 CFR 3.307 (a)(6)(ii). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

In this case, there is no assertion that the Veteran was stationed in the Republic of Vietnam, or had official duty there, and his service personnel records do not reflect any such duty. For reasons addressed in detail in the April 2016 decision, the Board also finds that the Veteran did not go ashore or have visitation in Vietnam, and that his assertions in this regard are lacking in credibility. 

VA has confirmed that the Veteran served aboard the USS William H. Standley (DLG-32) which was in the official waters of the Republic Of Vietnam from January 24, 1969, to February 26, 1969, from March 21, 1969, to May 17, 1969, and from June 8, 1969, to June 19, 1969. The Veteran submitted deck logs from the Standley from January 1969, which indicate that the Standley anchored in Da Nang Harbor on January 25, 1969. However, anchoring in Da Nang Harbor does not establish exposure to herbicide agents, either by presumption or in fact. 

A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways. Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is considered service in the Republic of Vietnam. VA considers inland waterways to end at their mouth or junction to other offshore water features. For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet. For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean. See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. This includes salty and brackish waters situated between rivers and the open ocean. VBA Manual M21-1, IV.ii.1.H.2.b.

Under the amended criteria, consistent with the pre-amended criteria, Da Nang Harbor is considered to be offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents. See VBA Manual M21-1, IV.ii.1.H.2.c. Therefore, to the extent the Veteran relies on the presence of the Standley in Da Nang harbor, the presumption of exposure to herbicide agents, and the presumption of service connection for diabetes mellitus and prostate cancer, do not attach. 

The parties to the Joint Motion agreed to specific errors in the Board's discussion in the April 2016 decision. These will be addressed in detail below. As the parties found no other errors with the April 2016 Board decision, either with respect to the adequacy of medical evidence, duty to assist and notify, or the Board's discussion with respect to other assertions and evidence, the Board incorporates by reference the April 2016 Board decision for its discussion of other matters not found to be erroneous by the parties.

For reasons detailed in the April 2016 Board decision, the Board found several assertions of actual exposure to herbicide agents to be speculative and not in accordance with fact. These include assertions of exposure by personnel transferred from the USS Mahan (DLG-11) and transfers of supplies from the USS Platte. 

The parties to the Joint Motion stipulated that the Board's April 2016 discussion of alleged herbicide exposure was deficient in several specific areas. First, the parties stipulated that the Board did not directly address an article submitted by the Veteran entitled, "The Contamination of Da Nang Harbor: Direct Exposure to Herbicides in Vietnam." That article discusses the likelihood of exposure to herbicides through run-off and vapors from overhead spraying. Second, the parties also agreed that several "buddy statements" submitted in March 2016 regarding direct herbicide exposure were not adequately addressed by the Board. Related to this stipulation, the parties identified an April 2011 private medical opinion that, if there were situations where naval personnel in Da Nang had intimate association with harbor water, it was as likely as not that there could have been dioxin uptake through ingestion, absorption, or inhalation. 

Third, the parties noted that, in July 2014, the Veteran submitted a statement that he was exposed to herbicides from two Ranch Hand spray missions in January 15, 1969, and January 16, 1969. The parties agreed that, in its decision denying service connection, the Board relied on reports from the U.S. Army and Joint Services Records Research Center (JSRRC) and the National Personnel Records Center (NPRC) issued in May 2009, September 2011, and July 2013, but none of these reports addressed whether the Veteran was exposed to herbicides based on spray missions overhead, generally, or the 1969 Ranch Hand spray missions, specifically. The parties agreed that, although the Board acknowledged the July 2014 contention, it did not provide adequate reasons or bases as to whether the Veteran was exposed to herbicides as a result of these spray missions or whether the JSRRC and NPRC reports are adequate in light of their failure to address this theory of exposure. The parties agreed that, upon remand, the Board should consider these additional contentions of herbicide exposure and provide adequate reasons or bases for its decision in light of the July 2014 statement of herbicide exposure. 

Regarding the article entitled "The Da Nang Harbor Report, The Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam," authored by J. Rossie and W. Ward of the Blue Water Navy Vietnam Veterans Association (hereinafter referred to as the Da Nang Harbor Report), the Board did in fact address this article at page 10-11 of the April 2016 decision. It found the information in that report to be speculative and therefore not supportive of actual exposure to herbicide agents. Nevertheless, the Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans Court. See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997). 

The Da Nang Harbor Report and supporting documentation cites to a study conducted by the Australian Navy. The report addresses the likelihood of the exposure to dioxins from naval personnel anchored in Da Nang Harbor and includes an April 14, 2011, letter opinion from W. Dwernychuk, a Canadian environmental scientist. The Board notes that the report and the scientist's statement do not specifically provide an opinion with respect to the facts of this Veteran. Moreover, while the Veteran contends that these reports demonstrate that he was exposed to herbicide agents in Vietnam, the findings of the Da Nang Harbor Report and the Veteran's allegations that the mere presence in Da Nang Harbor or in close proximity to the Vietnam coast resulted in actual herbicide exposure, have been considered at length by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels. 

Indeed, in the seminal case of Haas, a blue water veteran supplemented his argument with studies which attempted to show a direct connection between the spraying of herbicide agents on the mainland of Vietnam to the development of herbicide-related diseases in service members who served on the ships offshore. In particular, the claimant in Haas attempted to rely on the very Australian study discussed in the Da Nang Harbor Report. 

Although the Federal Circuit in Haas passed no judgment on the validity of studies such as the Australian study, it did highlight VA's rulemaking with respect to this Australian study:

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore. First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War. Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied. Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy. Haas, 525 F.3d at 1194 (quoting 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)). Based on this analysis, VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'" 

Accordingly, the Da Nang Harbor Report and the studies on which it is based do not provide sufficient evidence to support assertions of exposure to herbicide agents aboard blue water vessels. The findings of these reports are inconclusive in nature and do not apply to the specific facts and circumstances of the Veteran's case and his service in the waters off-shore Vietnam.

The Board also acknowledges Gray v. McDonald, 13-3339 (U.S. Vet. App. Feb. 25, 2015), in which the Veterans Court held that VA should determine its definitions of open deep-water harbors versus inland waterways in a manner consistent with 38 C.F.R. § 3.307(a)(6)(iii) and the emphasis on probability of exposure to herbicides. To that end, VA's Veterans Benefits Administration Compensation Service has clarified its approach to defining Vietnam's inland waterways, and has found that Da Nang Harbor and Cam Ranh Bay are not considered to be inland bodies of water subject to the presumptions of herbicide exposure, because they are open to the sea with extensive entry distance for easy access; not connected to a major inland river; not long or narrow; they both have a deep water channel for easy ship anchorages; and there is no historical evidence of extensive Agent Orange aerial spraying in Da Nang or Cam Ranh. Overall, neither Da Nang Harbor nor Cam Ranh Bay is an inland waterway because they both offer wide open access to ocean-going ships, with a deep water channel that is contiguous with the South China Sea. See Veterans Benefit Administration Compensation Service rating job aid, "Inland versus non-inland RVN water bodies" and "Developing Claims Based on Service Aboard Ships Offshore of the RVN or on Inland Waterways." The Board finds the above cited definition of Da Nang Harbor and Cam Ranh Bay as non-inland waters adequately addresses the directive of the Veterans Court in Gray.

Regarding the stipulation of the parties that the Board did not adequately address the Veteran's assertion that he was directly sprayed with herbicide agents while aboard the USS Standley by Operation Ranch Hand planes, the Board finds that this assertion is not credible and that no further efforts are necessary to research this allegation. It is a tenet of VA law that herbicide agents were not applied in the waters offshore Vietnam. This has been cited as fact both in rulemaking and by the Federal Circuit. The reason given for the current wording of the regulations limiting the presumption of exposure to herbicide agents to those with duty or visitation in the Republic of Vietnam is the explicit statement in the rule: "Because herbicides were not applied in waters off the shore of Vietnam." See 62 FR 51274. Moreover, in Haas, the Federal Circuit cited as "undisputed fact--that spraying was done on land, not over the water." Haas, 525 F.3d at 1195. The Veteran's unsubstantiated allegation is in direct contradiction to accepted fact and law regarding the application of herbicide agents and does not warrant further investigation. The Board finds that his assertions and the evidence submitted in support of his assertions are not credible and that no further development is necessary to investigate them. 

Regarding the "buddy statements" submitted by the Veteran in March 2016, it is unclear whether these are in fact buddy statements. None of these statements mentions the Veteran by name and each is freely available on the Internet. Nevertheless, the first statement is authored by J. Gibson and reads as follows:

I served with the Navy Seabee's in Vietnam from the Fall of 1968 to the Fall of 1969. I was a Petty Officer with the rank of Builder 3 (E-4). The Seabees are the Naval Construction Force. I was assigned to Area Work Center 7, which was located about 12 miles south of Da Nang. In that location, we acted as a maintenance facility for a concentration of Army and Marine bases in the area. Area Work Center 7 had approximately 24 naval personnel and many local civilian laborers. I was in charge of a crew of 20 or 30 civilian workers on a daily basis. My duties included fixing perimeter fences, cleaning out drainage ditches and repairing buildings. All these Items were being constantly damaged by motor and rocket fire from enemy forces. I recall that Da Nang was located in Area Work Center 1, and was the largest and main Seabee facility for the region. After the explosion of the Da Nang ammo dump on April 27, 1969, my job was to repair the perimeter road around the air field, repair damaged buildings, and open the ditches on each side of the runway that were damaged during those explosions. The drainage ditch needed to be cleaned out and cleared from the tarmac to the perimeter road and down to the highway. The drainage ditch was about 5 feet across and 2 to 4 feet deep. It ran through some very swampy area off the north end of the runway which precluded the use of heavy equipment and was therefore cleared by hand by the civilian crew. The drainage ditch was in place to capture any run-off water from the tarmac and to carry it away from the area. It went directly down to the water's edge in Da Nang Harbor. However, my responsibility for clearing the ditch extended only as far as the perimeter road and the small section between there and the highway. However, I personally walked the entire length of the ditch from the airbase tarmac to the edge of the harbor several times during the time I was on that job.

The second statement, authored by J. May, is addressed "To whom it may concern," and reads as follows: 

I was on the USS Sanctuary (AH-17) starting in 1966 to 1967. I was a deckhand and was up on deck MOST of the time where I would see the planes and hello's fly over spraying from one side of the Bay to the other in Da-Nang. Every time they would do this as a deckhand I would need to have a wash down to clean the deck to wash off the residue from the spray. For as you should know that the Sanctuary was a hospital ship so we needed to keep it clean at all times. When we saw the plan[e]s fly over you could feel the sp[r]ay hitting you and it smelled bad and tasted bad. The VA and the Government say that they did not [spr]ay anything over the water but that is a big line of bull and I can't say the rest of it. They are just waiting for all the Viet Nam [Veterans] to die. I saw spraying over the water at least once every month when I was over there from 4/10/1967 till 6/24/1967. The US Air Force needed to dump any sp[r]ay or fuel they had left before landing and when landing they would come in over the water of the Bay or take off over the water. We would get supplies and the boxes would feel like they had oil on them. I still see things when I sleep at night and must go and talk about it every two months. I will never forget watching the spray planes till I pass away. For now I think that the effects of the Agent Orange has been to one of my grandchildren. He lost his life to cancer when he was only 9 months old. 

The third "buddy statement" is actually a letter from one of the authors of the Da Nang Harbor Report. It simply restates the findings of the report and will not be set out here. Again, none of these statements addresses the Veteran's claim, the details of his service, or mentions him by name. The Da Nang Harbor Report has been addressed in detail above. The letter from J. May asserts that, contrary to well-accepted accepted fact and law, herbicide agents were sprayed over water. For reasons addressed above, the Board finds that this is not credible. The statement from J. Gibson does not mention herbicides at all. There is no assertion as to witnessing herbicides entering Da Nang Harbor. To the extent it implies contamination of Da Nang Harbor, it does not identify the contaminant. This evidence does not rise above the level of speculation regarding the Veteran's actual exposure to herbicide agents or any other chemical or environmental toxin. 

Regarding the April 2011 private medical opinion cited by the parties, this again is part of the Da Nang Harbor Report. It does not reference the Veteran. It is addressed to one of the authors of the report and is authored by W. Dwernychuk who is identified as an environmental scientist. It states an opinion that is a fundamental part of the Da Nang Harbor Report, that drainage patterns from the Da Nang runway, a Ranch Hand site, would have terminated in Da Nang Harbor. The statement cited by the parties reads: "If there were situations where naval personnel at anchor in Da Nang Harb[o]r had 'intimate' associations with harb[o]r water (e.g., ate fish and crab captured therein, swam, swallowed water, etc.), it is likely as not that there could have been uptake of dioxin through ingestion and absorption."

The Board makes two alternative findings with respect to this opinion. First, it is a component of the Da Nang Harbor Report which has been found to be speculative and unsupported. Alternatively, the opinion is inherently speculative itself, as the term "could have been" is inconclusive. In essence, it establishes no more than that the likelihood is greater than 0 percent. Under VA law, the likelihood must be at least 50 percent. The Veterans Court has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus. See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The Veteran does not contend that any of the disorders claimed here began in service. He claims that diabetes mellitus, prostate cancer, and arthritis are related to exposure to herbicide agents, and that hypertension and erectile dysfunction are secondary to diabetes mellitus. For reasons set out in detail in the April 2016 decision, the Board finds that none of the claimed disorders is directly related to service or is proximately due to, a result of, or aggravated by, a service-connected disability; and that diabetes mellitus, hypertension, and arthritis of the hands and back, did not become manifest to a degree of 10 percent or more within one year of service separation. 

For the reasons stated in the April 2016 decision and in this decision, the Board finds that none of the claimed disorders is related exposure to herbicide agents, as there was no such exposure. 

In sum, the Board finds that the Veteran had no service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; he was not actually exposed to herbicide agents during his service; diabetes mellitus, prostate cancer, hypertension, erectile dysfunction, and arthritis of the hands and back, are not directly related to service; diabetes mellitus, hypertension, and arthritis of the hands and back did not become manifest to a degree of 10 percent or more within one year of service separation; and hypertension and erectile dysfunction are not related to any service-connected disabilities. As such, the Board concludes that service connection for claimed diabetes mellitus, prostate cancer, hypertension, arthritis, and erectile dysfunction is not warranted. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The parties to the Joint Motion have made no findings with respect to the Board's discussion of the duty to notify. With the exception of the stipulation that the Board should determine whether additional assistance is necessary to substantiate the allegation of direct herbicide spraying over the Veteran's ship, which is addressed above, the parties made no other findings of error with respect to the duty to assist of the Board's discussion thereof. 


ORDER

Service connection for diabetes mellitus is denied.

Service connection for prostate cancer is denied.

Service connection for erectile dysfunction is denied.

Service connection for hypertension is denied.

Service connection for arthritis of the hands and back is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


